Citation Nr: 9913861	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  93-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for status postoperative 
anterolateral instability with ligament reconstructions, 
postoperative horn tear and degenerative changes, left knee, 
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1983 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
an increased rating for his service-connected left knee 
disorder.  The veteran filed a timely appeal to this adverse 
determination.  The veteran's claims file was subsequently 
transferred to the San Diego, California RO.

In March 1992, following a VA examination, the RO issued a 
rating decision which increased the rating for the veteran's 
left knee disorder from 20 percent to 30 percent.  In a claim 
for an increased rating, "the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
There is nothing in the record to show that the veteran 
expressly stated that he was only seeking a 30 percent rating 
for his left knee disorder.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (1998).  
Therefore, the issue of an increased rating for a left knee 
disorder remains in appellate status.

In addition, when this matter was previously before the Board 
in April 1995 it was remanded to the RO for further 
development, which has been accomplished.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's left knee disorder is currently manifested 
by severe knee instability requiring the use of a knee brace.

3.  The veteran suffers from traumatic arthritis which 
results in painful knee motion, including limitation of 
extension to 15 degrees in February 1993 and thereafter.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for the veteran's left knee disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1998).

2.  The schedular criteria for a separate 10 percent rating 
for traumatic arthritis of the left knee through February 
1993 and 20 percent thereafter have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.3, 4.7, 4.40, 
4.45, Diagnostic Codes 5003, 5010, 5260 and 5261 (1998); 
VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased rating for a left knee 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1998 (hereinafter, the 
"Court") has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's left knee disorder have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

The veteran complained of swelling and pain in his left knee 
when examined in October 1990 by VA.  It was noted that he 
had undergone surgery in the service after a basketball 
hyperextension injury in January 1986 and had also had an 
arthroscopic procedure on the knee.  He was employed as a 
child care worker.  Currently, there was crepitation of the 
left knee and range of motion was from 0-135 degrees 
(compared to 140 on the right).  There was also some lateral 
instability on the left.  The diagnosis was internal 
derangement of the left knee with atrophy of the left thigh.  

Surgical reports dated from March 1989 to September 1991 from 
Redlands Community Hospital (Redlands) are of record.  The 
veteran underwent the arthroscopy in March 1989.  At the time 
of a magnetic resonance imaging (MRI) of the veteran's left 
knee in April 1990, a history of a hyperextension injury of 
the left knee with four subsequent knee surgeries was 
recorded, at least some of which had been performed at 
Redlands.  Severe degenerative changes in the medial joint 
compartment of the left knee were reported on the MRI study.  
These surgeries included repair of the anterior cruciate 
ligament and the use of metallic screws in the knee joint.  

In September 1991 the veteran again underwent surgery at 
Redlands, including arthroscopy and arthrotomy of the left 
knee with knee reconstruction.  The final diagnosis following 
this procedure was chronic rotary instability of the left 
knee.  Extension of the left knee was limited to 30 degree 
and the veteran was wearing an immobilizer when examined in 
November 1991 by VA.  A private physical therapy report in 
March 1992 shows that active range of motion (flexion-
extension) of the veteran's left knee was from 122--5 
degrees.  

Treatment records for the veteran from April 1990 to October 
1994 from James R. Watson, M.D., indicate frequent complaints 
of left knee pain, particularly with prolonged standing or 
walking, as well as episodes of the knee giving way and 
locking.  The veteran underwent arthroscopy on June 12, 1992, 
for internal derangement of the left knee, including partial 
medial and lateral meniscectomies and arthritic debridement.  
The most recent x-ray examination requested by Dr. Watson, 
dated in October 1994, shows diagnoses of degenerative 
arthritis with mild medial joint space narrowing, two screws 
remaining in the lower femur, and a metallic foreign body in 
the soft tissues of the lower thigh.

Also of record is the report of a service department physical 
examination in April 1991.  The veteran was required to wear 
a Don Joy brace on his left knee on a daily basis.  He had 
full range of motion of the knee with retropatellar pain and 
tenderness.  The examiner stated that the veteran had 
"significant" instability of the left knee and, even with 
the brace, occasionally fell.  The examiner concluded that 
the veteran had a "totally unstable knee," and would have 
to wear a derotational brace for the rest of his life.  He 
also determined that his knee arthritis would eventually 
progress to the point that the veteran would have to undergo 
a total knee replacement.

In February 1993, the veteran underwent a VA examination of 
the left knee.  He presented with complaints of pain and 
swelling in the knee, as well as instability.  Physical 
examination revealed that the veteran wore a knee cage or 
brace.  Some mild lateral instability was present.  Range of 
motion testing of the left knee revealed extension to 15 and 
flexion to 115.  X-rays revealed the presence of two metallic 
bone screws in the left femur, as well as minimal 
degenerative joint disease.  The examiner diagnosed internal 
derangement of the left knee following reconstruction of the 
anterior cruciate ligament.

In the April 1995 remand, the Board requested the RO to 
contact the veteran and obtain the names and addresses of all 
medical providers from whom he had received treatment for his 
left knee since March 1992, and to assist the veteran in 
obtaining such records, particularly recent records from Dr. 
Watson.  The RO was also asked to obtain the veteran's 
vocational rehabilitation records and provide a new VA 
orthopedic examination to determine the nature and extent of 
his left knee disability.  The claims folder was to be 
reviewed, and the examiner was asked to comment on functional 
impairment as well as the extent to which the veteran was 
precluded from employment due to his knee disability.

In August 1995, the veteran underwent a VA examination 
pursuant to the Board's remand.  The examiner noted that he 
had also performed the earlier February 1993 VA examination.  
At the time of the 1995 examination, the veteran stated that 
the pain in his knee was the same as it was at the time of 
the earlier examination, but that he had less mobility in the 
left knee.  The veteran reported that he was unable to take 
part in any activities which involved running or stopping and 
turning such as basketball, baseball, or football.  He also 
stated that he was unable to do household activities such as 
vacuuming, taking out the trash, and carrying around his baby 
because of the pain in his knee.  The veteran reported that 
he had obtained a job in May 1993 doing mental health 
counseling.  

Physical examination revealed extension to 15 and flexion to 
115.  The examiner stated that the veteran was restricted to 
going up and down stairs on an infrequent basis only, and 
advised him to avoid using ladders.  He was also instructed 
to avoid kneeling, squatting, crawling, and similar 
activities, or any activities that required twisting of the 
knee.  The examiner also stated that the veteran should not 
bend over and lift more than 20 or 25 pounds, stand or walk 
for prolonged periods, or walk on rough uneven ground or hard 
concrete.  The examiner opined that the veteran would be 
limited to working at activities where he could sit at a 
table, although he could get up and walk about on an 
occasional basis.  The examiner considered this a "semi-
sedentary" restriction.  

Subsequent to this examination, the RO arranged for the 
veteran to be examined by an independent specialist in 
orthopedic surgery to evaluate instability, limitation of 
range of motion of the left knee and other functional 
impairment in connection with his appeal.  Accordingly, he 
was examined in August 1998 by Thomas R. Dorsey, M.D.  The 
veteran's chief complaint was of left knee pain.  He also 
complained of occasional instability symptoms, swelling, 
clicking, and popping.  He stated that the pain was sharp and 
burning in nature, and was worse on lifting, bending, 
walking, standing, and sitting.  The veteran reported that he 
was working as a social worker, and did not indicate having 
to take any time off secondary to knee pain.  He stated that 
he was unable to play basketball, but did exercise at the gym 
twice a week, engaging in bicycling, weightlifting, and 
swimming.  

Dr. Dorsey noted that he had reviewed the veteran's previous 
medical records.  Physical examination revealed that the 
veteran was unable to fully extend his knee or do a squat.  
He was able to toe walk and heel walk, and assistive devices 
for ambulation were not needed.  Crepitus in the left knee 
was noted.  The left thigh showed mild atrophy.  Extension 
was to 3 degrees and flexion was from 0 to 140 degrees.  
There was bony swelling anterolaterally and anteromedially at 
the knee joint, but no tenderness was found.  Lachman's test 
and pivot shift test were both negative.  Severe left knee 
degenerative joint disease was diagnosed from X-rays.

Dr. Dorsey opined that the veteran's current occupation was 
not functionally impacted in any way by his degenerative 
joint disease, although he would be expected to be restricted 
from doing other occupations requiring any significant 
standing, walking, bending, stooping, or lifting.  He was 
noted to be unable to do running or pivoting-type sports, and 
would be expected to have some difficulty in his activities 
of daily living around the house, such as mowing the lawn or 
working in the garage, as these activities would require 
prolonged standing.  

Reports from a VA prosthetic service confirm that a knee 
brace has been recommended and the veteran receives a 
clothing allowance.  

The veteran's left knee disorder has been evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5010-5257.  Temporary total evaluations have also been 
assigned for convalescence under 38 C.F.R. § 4.30 from 
September 18, 1991, through March 31, 1992, and from June 12, 
1992, through August 31, 1992, following the surgeries on the 
veteran's left knee during the course of this appeal period.  
The veteran has not specifically contested these assignments.  

The RO explained these ratings in supplemental statements of 
the case in January and March 1996, and also summarized its 
review of the veteran's vocational rehabilitation folder.  
Essentially, the veteran completed an associate degree 
program in alcohol and drug studies between January 1993 and 
July 1995, and eventually promoted to a full-time mental 
health counselor.  He received rehabilitation pay during this 
time.  

Pursuant to DC 5257, a 30 percent rating is warranted when 
the evidence shows severe subluxation or lateral instability 
of the knee.  The record includes repeated complaints and 
findings of left knee instability, including diagnoses of a 
"totally unstable knee" in April 1991 and "chronic rotary 
instability of the left knee" in September 1991.  In 
addition, the veteran is required to wear a derotational knee 
brace at all times and, according to at least one examiner, 
will need to do so for the rest of his life.  Finally, the 
veteran has been advised to avoid certain activities due to 
his knee laxity, such as engaging in sports, performing 
twisting, turning, or pivoting movements, climbing stairs and 
ladders, and walking or standing for long periods.  
Therefore, the Board concludes that the veteran's left knee 
instability is severe, and thus has been appropriately rated 
as 30 percent disabling under DC 5257.  The 30 percent 
rating, however, is the highest rating provided under DC 
5257.

However, the Board notes that the veteran's left knee 
disorder has been found to involve degenerative changes and 
arthritis essentially throughout the appeal period.  In this 
regard, the Board observes that subsequent to the April 1995 
Board remand, the VA General Counsel issued O.G.C. Prec. 23-
97 (Jul. 1, 1997).  In that precedent opinion, the General 
Counsel concluded that a claimant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003/5010.  This opinion further 
stated that, since the plain terms of DC 5257 and DC 
5003/5010 suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(1998).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Thus, since the veteran has (and indeed is service connected 
for) arthritis of the left knee, the Board finds that a 
separate rating under DC 5010 is appropriate.

Under DC 5010, arthritis, due to trauma and established by x-
ray findings, is to be rated as degenerative arthritis under 
DC 5003.  In turn, under DC 5003, arthritis is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
Under the VA Rating Schedule, limitation of knee flexion is 
rated under DC 5260.  A minimum 10 percent rating requires 
flexion to be limited to only 45 degrees.  The veteran's left 
knee has been restricted on some occasions to 115 degrees, 
such as in February 1993 and May 1995, but flexion has been 
well in excess of 45 degrees.  On the most recent examination 
he had a full 140 degrees of flexion.  Thus, a compensable 
rating under this code section is not warranted.  

The 1993 and 1995 VA examinations also demonstrated 
limitation of left knee extension to 15 degrees, as 
contemplated for a 20 percent rating under DC 5261.  The most 
recent examination by Dr. Dorsey in 1998 shows that the 
veteran was able to extend his left knee to 3 degrees whereas 
a 5-degree limitation is necessary for even a zero percent 
rating.  But it is unclear whether the finding by Dr. Dorsey 
represented sustained improvement.  Further, DC 5010 provides 
that when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
where there is some limitation of motion which is objectively 
confirmed by findings such as, among other things, painful 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

Thus, given the medical evidence of at least some limited 
motion throughout the lengthy appeal period, the Board finds 
that the veteran's left knee arthritis initially warrants a 
10 percent rating under DC 5010, followed by a 20 percent 
rating commencing with the more limited extension of the left 
leg reported on VA examination in February 1993 and 
thereafter.  Although such an initial rating may be 
"staged" and separate ratings may be assigned for separate 
periods of time on the basis of varying levels of severity, 
see Fenderson v. West, 12 Vet. App. 119, 126-127 (1999), the 
Board finds the recent evaluation by Dr. Dorsey insufficient 
in isolation to support a reduced rating to 10 percent, 
taking into consideration the diagnosis of severe 
degenerative joint disease and resolving reasonable doubt in 
the veteran's favor.  See 38 C.F.R. § 4.3 (1998).  

Although the veteran's left knee disability has limited his 
physical activities and presents what has been described 
medically as "semi-sedentary" restrictions, it appears that 
the veteran has been able to engage in employment as a social 
worker which does not exceed these limitations and he is able 
to do some physical exercise.  Dr. Dorsey commented on the 
1998 examination that the veteran's "current occupation is 
not functionally impacted in any way by [his] degenerative 
joint disease."  

The veteran has not specifically challenged the RO's decision 
that the case did not present an unusual disability picture 
warranting extra-schedular consideration with factors such as 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations) or frequent periods 
of hospitalization so as to render the schedular standards 
inadequate.  Although it appears that the veteran is limited 
in the types of work he may perform, he has maintained 
employment since undergoing vocational rehabilitation.  He is 
currently employed full-time and has not had to take time off 
work due to his disability.  His last surgery was in 1992.  
Therefore, the Board concludes that an extra-schedular rating 
is not warranted.  

ORDER

A rating in excess of 30 percent under DC 5257 for status 
postoperative anterolateral instability with ligament 
reconstructions, postoperative horn tear and degenerative 
changes, left knee, is denied.

A separate rating of 10 percent under Diagnostic Code 5010 
for the veteran's arthritis of the left knee through February 
1993, and a 20 percent rating thereafter, is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

